Case 6:19-cr-00244-MJJ-CBW Document 46 Filed 03/01/21 Page 1 of 2 PageID #: 141




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                    CRIMINAL NO. 19-CR-00244-01

 VERSUS                                      JUDGE JUNEAU

 ANTHONY SAL MELANCON, JR                    MAG. JUDGE WHITEHURST

                                   JUDGMENT

       This matter was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation. After an independent review of the

 record, and noting the defendant’s waiver of any objections, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

 the terms of the plea agreement filed in the record of these proceedings and

 consistent with the report and recommendation, the guilty plea of the defendant,

 ANTHONY SAL MELANCON, JR, is ACCEPTED and he is finally adjudged

 guilty of the offense charged in Count One of the Indictment.
Case 6:19-cr-00244-MJJ-CBW Document 46 Filed 03/01/21 Page 2 of 2 PageID #: 142




       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 1st day of

 March, 2021.



                                    ______________________________
                                    MICHAEL J. JUNEAU
                                    UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
